 In the Matter Of WEISFIELDS, INC.,andMILTON BENJAMIN SACHS, ANINDIVIDUALCase No. 36-CA-36.-Decided February 8, 1950DECISIONANDORDEROn November 4, 1949, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Weisfields, Inc.,Eugene, Oregon, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging concerted activity among its employees by dis-charging any of them or in any other manner discriminating withregard to their hire or tenure of employment or any term or conditionof employment;(b) In any other manner interfering with, restraining, or coercingits employees in theexerciseof their right to self-organization, to'Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[ChairmanHerzog, and Members Houston and Reynolds].88 NLRB No. 122.541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDform, join, or assist any labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in anyother concerted activities for the purposes of collective bargaining orother mutual aid or protection, and to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Make whole Milton Benjamin Sachs for any loss of pay he mayhave suffered by reason of the Respondent's discrimination againsthim, by payment to him of a sum of money equal to the amount henormally would have earned as wages from July 20, 1948, to August23, 1949, less his net earnings during said period;(b)Post at its store in Eugene, Oregon, copies of the notice at-tached hereto, marked Appendix A.2Copies of said notice, to besupplied by the Regional Director for the Nineteenth Region, shall,after being duly signed by Respondent's representative, be posted byRespondent immediately upon receipt thereof and maintained by itfor sixty (60) consecutive days thereafter in conspicuous places, in-cluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by,Respondent to insure that said no-tices are not altered, defaced, or covered by any other material;(c)Notify the Regional Director for the Nineteenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify ouremployees that :WE WILL NOT discourage concerted activity among our em-ployees by discharging any of them or in any other manner dis-criminating with regard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organiza-tion, to form, join, or assist any labor organization, to bargain2In the event this Order is enforced by a decree of the United States Court of Appeals,there shall be inserted in the notice before the words : "A DECISION AND ORDER," thewords : "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." WEISFIELDS, INC.543collectively through representatives of their own choosing, and toengage in concerted activity for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain from any orall such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8 (a)(3) of the Act.WE WILL MAKE WHOLE Milton Benjamin Sachs for any loss ofpay he suffered as a result of our discrimination against him, asset forth in the Board's Decision and Order.All our employees are free to engage in concerted activity and toact collectively concerning matters affecting their tenure of employ-ment or any term or condition of employment.We will not discrimi-nate against any employee because of such activity.WEISFIELDS, INC.,Employer.By ---------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERHubert J. Merrick, Esq.,of Seattle Wash., for the General Counsel.David Fain, Esq.,of Black & Kendall, Portland, Oreg., for Respondent.STATEMENT OF THE CASEUpon a charge duly filed August 12, 1948, by Milton Benjamin Sachs, an indi-vidual, the General Counsel of the National Labor Relations Board, hereincalled respectively the General Counsel and the Board, by the Regional Directorfor the Nineteenth Region (Seattle, Washington), issued a complaint datedFebruary 25, 1949, against Weisfields, Inc.,' Eugene, Oregon, herein called Re-spondent, alleging that Respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8 (a) (1) and(3) and Section 2 (6) and (7) of the National Labor Relations Act, 61 Stat.136, herein called the Act.Copies of the complaint, the charge, and a nctice ofhearing were served upon Respondent and Sachs.With respect to unfair labor practices, the complaint alleged that Respondenthad on or about July 20, 1948, discharged Sachs and on or about July 29, 1948,discharged Peter J. Teatro, because each had engaged in concerted activities forthe purpose of obtaining Respondent's consent to the establishment of job termina-tion practices designed to afford all employees better job security and protection.Respondent's answer denied the commerce allegations in the complaint, admittedthe discharges of Sachs and Teatro, but asserted that the discharges were moti-vated, in the case of Sachs, by his failure to supply Respondent with a surety'The name of Respondent as stipulated at thehearing. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDbond, and, in the case of Teatro, by his discourteousness to customers and hisotherwise unsatisfactory performance as an employee.Pursuant to notice,a hearing was held in Eugene,Oregon, on August 23, 1949,before the undersigned Trial Examiner,duly designated by the Chief Trial Exam-iner.The General Counsel and Respondent were represented by counsel andparticipated in the hearing.Full opportunity was afforded all parties to beheard, to examine and cross-examine witnesses,and to introduce evidence bear-ing on the issues.A motion made at the hearing by the General Counsel to dis-miss the allegations of the complaint as to Teatro was granted without objection.At the close of the hearing counsel for Respondent argued orally on the record.A brief has been received from the General Counsel.Upon the entire record in the case and from my observations of the witnesses,Imake the following :FINDINGS OF FACTI.THE 13USINESS OF RESPONDENTRespondent is a Delaware corporation operating,from headquarters in Seattle,Washington,8 retail jewelry stores in the State of Washington and 2 in the Stateof Oregon.This proceeding concerns the Eugene,Oregon, store.Respondent'sannual purchases for its 10 stores approximate$5,000,000 in value, of whichapproximately90 percent comes from sources outside the StatesofWashingtonand Oregon.Annual sales of the store at Eugene exceed $500,000 in value.Al-though retail sales are made almost,if not quite,exclusively within the bordersof the State in which each store is located,the flow of merchandise into the 2States from outside points is substantial.I find that Respondent's operationsare in commerce and affect commerce within the meaning of Section 2 (6) and(7) of the act.II.THE UNFAIR LABOR PRACTICESSachs was employed by Respondent on April 12,1948, at the Eugene store as a.credit interviewer and salesman and worked in those capacities until his dis-charge on July 20. Sometime during the last month of his employment,he actedalso as an assistant to the credit manager.The evidence shows without disputethat Sachs performed his work competently and that he was well regarded bythe store manager, Harry Ritchie.About July 2, Ritchie learned that Sachs' application for surety bond had beendisapproved by a surety company and so informed Sachs. Upon Sachs' assur-ance that there was nothing in his past to warrant such action,Ritchie agreedto attempt to discover the reason for rejection.On July 6, Ritchie wrote concerning the bond rejection to Walter R. Lommel,Respondent's comptroller,stating his desire to retain Sachs as an employee, andrequesting advice.Lommel made no answer to this inquiry but, he testified, didask the bonding company to review its action to see if some error had not beenmade.According to Lommel, on July 19 the bonding company advised him thatthey would not bond Sachs but refused to state the reason.Leslie E.'Rosenberg,Respondent's executive vice president,testified that onJuly 19 he learned from Lommel of the bond rejection and that Sachs was still inRespondent's employ.According to Rosenberg, he then told Lommel that hewould see to Sachs' discharge.On July 20, still according to Rosenberg, he spoketo Ritchie by telephone and instructed that Sachs be discharged at once. WEISFIELDS, INC.545Ritchie testified that upon receiving such instruction from Rosenberg, he calledSachs to his office and discharged him.Sachs testified that a week or two before his discharge he consulted with hisuncle, Ralph Sachs, concerning the bond rejection and that the uncle offered tosupply a bond for him. Sachs reported this offer to Ritchie and asked if such anarrangement would be acceptable.Ritchie did not answer directly but indicatedthat the question of bond need not be decided immediately.Sachs testified credibly that upon his arrival at work on the morning of July20, he learned that an employee, June Evans, had been summarily discharged theprevious evening.Several employees expressed concern over this incident, Sachstestified, and during the day it was decided that all employees who desiredwould visit with Ritchie that evening in an attempt to secure some sort of agree-ment with him that future discharges would not be made so precipitately-"toask that leniency be granted in other cases where employees were to be dischargedso that we could feel more free in our minds and have more job security," asSachs put it.Sachs and two other employees agreed to act as spokesmen. Asthe time for the planned meeting drew near,.many of the employees expressedapprehension concerning the wisdom of their plan and, as a result, it wasabandoned.Just before closing time, according to Sachs, Ritchie, in a curt and angry man-ner, instructed him to come to Ritchie's office where Ritchie asked, "Now, whatis all this about the committee?"Sachs replied that there had been a committeeand admitted that he had been one of the organizers.Ritchie interjected thathe was under no obligation to divulge his reasons for discharging Evans andSachs agreed that this was so but explained that the employees "were interestedin obtaining job security for [them] selves and . . . hoped that meeting with himwould perhaps get [them] more leniency in the future in similar circumstances."Ritchie answered that Sachs was a fool, that he should have come to him, man toman, instead of organizing a committee, that the employees would not be gratefulto him or support him and, cursing angrily, went on to say that Sachs' futurewith Respondent had appeared bright but that by his ill considered action he hadforfeited it-that he never again would be employed by Respondent.Ritchie thenalluded to the bond saying that Sachs' action displayed particular ingratitude inthat he, Ritchie, instead of discharging him at once when his application had beenrejected, had kept him in his employment and had written Respondent's Seattleoffice in Sachs' behalf.Ritchie's version of, this conversation is markedly different.He testified thatduring the afternoon of July 20 he learned that the employees planned a meetingthat evening and, his curiosity aroused, he questioned two employees about it.Both, according to Ritchie, professed ignorance of the matter and neither men-tioned Sachs.Pursuant to the instruction of Rosenberg, according to Ritchie, hecalled Sachs to his office at the close of the day and told him that he was dis-charged.When Sachs asked for a reason, Ritchie answered that he was underno obligation to advance one.Sachs then became indignant, according to Ritchie,and insisted that the reason for his discharge be stated.Ritchie thereupon toldhim that it was because of his failure to secure a bond. Sachs asserted that hisactivity in connection with the committee of employees was the truereason.Ritchie denied that this was so.Regina Bowman testified that on the occasion of Sachs' discharge she over-heard Ritchie call Sachs a son-of-a-bitch and a Jew bastard.Winona Bockestestified that she overheard the same language and that the voices of both Sachsand Ritchie, were loud to the point of shouting.Bowman also testified that on 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following day, Ritchie asked her to identify those who had attempted toorganize the meeting which was never held.On July 21, Ritchie called the employees together and told them that theycould bring their grievances to him and that he wanted to relieve the tensionwhich seemed to exist among them.ConclusionsThe activity of Sachs and others toward a meeting with Ritchie to discuss jobtermination practices concerned as it was with tenure of employment is suchactivity as the Act was designed to protect.2Discipline of Sachs or any of theparticipants in that movement because of such activity would constitute a viola-tion of the Act'Because of his personal.interest in the outcome of this proceeding, I havescrutinized Sachs' testimony with care. I am convinced that he testified truth-fully.His version of the character of the interview with Ritchie on July 20is supported by the credited testimony of Bockes and Bowman.Ritchie's denialthat he cursed Sachs was equivocal and is not credited.Credence is lent Sachs'testimony that Ritchie was concerned about the projected employee meetingbythe credited and undenied testimony of Bowman that Ritchie questioned herconcerning it on the following day.The meeting of employees called by Ritchieis further evidence that Ritchie was aware, as indeed he admitted, that theemployees were concerned about his discharge practices.Rosenberg sought to give the impression that he took it upon himself to insureSachs' discharge because Ritchie had failed to do so.But it does not appear thatRitchie had violated any instruction.He had reported the facts to Lommel, hissuperior,and awaited advice. I do not believe that he ever received any andI am convinced that testimony that Rosenberg ordered Ritchie by telephone todischarge Sachs was contrived.I do not question that Sachs'failure to secure bond would have constituted avalid ground for discharging him.My finding is that he was not discharged forthat reason.Sachs knew that his tenure of employment was threatened by thisdevelopment and had discussed the matter with Ritchie without rancor andwithout either of them becoming emotionally upset.Had the discharge of July20 been laid upon the rejection of Sachs by the bonding company I am convincedfirst that Ritchie would not have hesitated to say so, even momentarily, andsecond that the occasion would not have developed into such an angry, name-calling, vituperative incident as it did.I find that Sachs was discharged on July 20 because of his identification witha planned meeting of employees in connection with securing an agreement withRespondent concerning discharge practices.By discharging Sachs Respondentdiscriminated in regard to his tenure of employment because he had engaged inconcerted activities protected by Section 7 of the Act.Respondent therebyviolatedSection 8 (a) (1) and (3) of the Act. As Sachs testified onAugust 23,1949, that he does not desire reinstatement to his former positionwith Respondent,reinstatement will not be recommended.III. THE EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in Section II, above, occurring in con-nection with the operations of Respondent described in Section I, above, have a2 Section 7.IN. L. R. B. v. PhoenixMutual Life Insurance Company,167 F. 2d 983(C. A. 7). WEISFIELDS, INC.547close, intimate, and substantial relationship to trade, traffic, and commerceamong the several States and such of them as have been found to constitute unfairlabor practices, tend to lead to labor disputes burdening and obstructing commerceand the free flow thereof.IV. THE REMEDYHaving found that Respondent discriminatorily discharged Milton BenjaminSachs on July 20, 1948, it will be recommended that it cease and desist from suchconduct and that it make Sachs whole for any loss of pay he may have sufferedas a result of the discrimination against him for the period from July 20, 1948,to August 23, 1949, less his net earnings ° during such period.The unfair labor practices found represent an attempt by Respondent to defeatconcerted action among its employees by the most serious form of violation of therights guaranteed in Section 7 of the Act and protected by Section 8 (a) (1)and (3) of the Act. This indicates not only a disposition to commit similar actsin the future but also a broader and basic attitude of opposition to the purposesof the Act with the likelihood of resort to -unfair labor practices of othercharacter in the future.The preventive purposes of the Act will be thwartedunless the Board's order is coextensive with the threat. I will recommendtherefore that Respondent cease and desist from in any manner infringing uponthe rights of employees guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.By discriminating in regard to the tenure of employment of Milton Ben-jamin Sachs, thereby discouraging employees in the exercise of rights guaranteedin Section 7 of the Act, Respondent engaged in unfair labor'practices within themeaning of Section 8 (a) (3) of. the Act.2.By such discrimination, Respondent interfered with, restrained, and coercedemployees in the exercise of rights guaranteed in Section 7 of the Act andthereby engaged in unfair labor practices within the meaning of Section 8 (a)(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Weisfields, Inc., Eugene, Oregon,its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging protected concerted activity among its employees by dis-charging or refusing to reinstate them or in any other manner discriminatingin regard to their hire or tenure of employment or any term or condition ofemployment ;(b) In any other manner, interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labor organ-4CrossettLumber Company,8 NLRB 440.852191-51-36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDizations, to join or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protection, andto refrain from any or all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3) of the Act asguaranteed by Section 7 thereof.2.Take the following affirmative action which I find will effectuate the policiesof the Act :(a)Make whole Milton Benjamin Sachs in the manner prescribed in the sec-tion herein entitled "The remedy" ;(b)Post at its store in Eugene, Oregon, copies of the notice attached heretomarked Appendix A. Copies of such notice, to be supplied by the Regional Di-rector for the Nineteenth Region, shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediately upon receipt thereof andmaintained by it for sixty (60) consecutive days thereafter in conspicuous placesincluding all places where notices to employees customarily are posted.Reason-able steps shall be taken by Respondent to insure that said notice is not altered,defaced, or covered by any other material ;(c)Notify the Regional Director for the Nineteenth Region in writing withintwenty (20) days from the receipt of this Intermediate Report and Recom-mended Order, what steps Respondent has taken in compliance herewith.It is further recommended that, unless on or before twenty (20) days fromthe receipt of this Intermediate Report and Recommended Order, Respondentnotifies the said Regional Director in writing that it will comply with the fore-going recommendations, the National Labor Relations Board issue an orderrequiring it to do so.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board any party may, within twenty (20) days from the dateof service of the order transferring the case to the Board, pursuant to Section203.45 of said Rules and Regulations, file with the Board, Washington 25, D. C.,an original and six copies of a statement in writing setting forth such exceptionsto the Intermediate Report and Recommended Order or to any other part of therecord or proceeding (including rulings upon all motions or objections) as herelies upon, together with the original and six copies of a brief in support thereof ;and any party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order. Immedi-ately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, and ifmimeographed shall be double spaced. Proof of service on the other parties ofall papers filed with the Board shall be promptly made as required by Section203.85.As further provided in said Section 203.46 should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of service of the ordertransferring the case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of said Rules WEISFIELDS, INC.549and Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington, D. C., this 4th day of November 1949.WALLACE E.ROYSTER,Trial Examiner.APPENDIX ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT by means of discharge or in any other manner interfere with,restrain, or coerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join or assist any labor organization,to bargain collectively through representatives of their own choosing, to en-gage in concerted activity for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.WE WILL MAKE WHOLE Milton Benjamin Sachs for any loss of pay sufferedas the result of discrimination against him for the period from July 20,1948, to August 23, 1949.All our employees are free to engage in concerted activity and to act collectivelyconcerning matters affecting their tenure of employment or any term or conditionof employment.We will not discriminate against any employee because of sughactivity.WEISFIELDS, INC.,Employer.By --------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any othermaterial.